                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
                                                                      DOC #:
                                                                      DATE FILED: 1/13/2020




Application GRANTED. This application is untimely under the
Court's Individual Rules. Nonetheless, the deadline for the parties
to submit the relevant stipulation or status report (see Dkt. No.
34) is extended from January 10, 2020, to January 14, 2020. No
further extensions will be granted absent extraordinary
circumstances.

Dated: January 13, 2020
      New York, New York
